DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201610182873.8, filed on 03/28/2016.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “calculating biological parameters in human skin relating to light absorption by means of mathematical models, comprising abstractly dividing skin into four layers from top to bottom…. establishing light reflection equations and light transmission equations for the epidermal layer of skin…. establishing light reflection equations for the dermal layer of skin…. establishing an equation representing the relationship between the absorption coefficient of the epidermal layer of skin and the volume fraction of melanin in the epidermal layer…. establishing an equation representing the relationship between the absorption coefficient of the dermal layer of skin and the volume fraction of water in the dermal layer,” which is/are mere data/mathematical calculations/manipulations. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world transformation in the claim (see MPEP 2106.05(c)).  The claim does not constitute an improvement to a particular technology (see MPEP 2106.05(a)) nor generally links the abstract idea to a particular technological environment or field-of-use (see MPEP 2106.05(h)). 
	Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 appear allowable if rewritten or amended to overcome the rejection(s) above, set forth in the Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mestha et al. (US 2014/0213909 A1) teaches a system and method for estimating a biological parameter vector for a biophysics model using reflectance measurements obtained from a reflectance-based spectral measurement system. The present method uses a semi-empirical biophysics model to describe skin properties and estimate reflectance spectra and reduces the dimensionality of the estimated and measured reflectance spectra using basis vectors for computational efficiency. A mixture of algorithms are employed to generate an initial set of parameters which, in turn, are further refined using an iterative control based technique in which the error between the parameters derived from the measured spectra are compared to the parameters calculated from the estimated spectra. These errors are then processed to generate a small delta to the initial set of parameters. The process is repeated until an error between the estimated virtual biological parameters and the measured virtual biological parameters falls to zero or is otherwise below a pre-defined threshold level (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886